INFORMATION DISCLOSURE STATEMENT
The IDS of 1/19/2021 has been considered.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims recite a new and non-obvious technique for manipulating bipartite graph structures to model the growth rate of a cell model.
The claims are patent eligible because involving bipartite graphs leads to the practical application of a more computationally efficient algorithm for modeling the growth rate of a cell model than conventional techniques with similar objectives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        21 February 2021